UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1211


JASPER HARRIS, JR.,

                  Plaintiff - Appellant,

             v.

PAUL WHINNEY, Director of Department of Social Services;
REBECCA CLINE, Department of Social Services; KELLY HARRIS,
Department of Social Services; M. L. CROSS, Department of
Social Services; SARAH VAUGHAN, Department of Social
Services; FRANCHESCA JOHNSON, Department of Social Services;
DEBORAH CHEATHAM, Department of Social Services; NICHOLAS F.
SIMOPOULOS, Esquire,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00296-RLW)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jasper Harris,    Jr.,   Appellant Pro          Se.     Nicholas Foris
Simopoulos, OFFICE OF THE ATTORNEY               GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jasper Harris, Jr., appeals the district court’s order

dismissing his suit for a lack of subject matter jurisdiction.

We   have    reviewed   the   record     and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Harris v. Whinney, No. 3:08-cv-00296-RLW (E.D. Va. Jan.

23, 2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in   the    materials

before   the   court    and   argument     would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2